DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed March 16, 2022, is entered.  Applicant cancelled claims 1-14, amended claims 15 and 20, and added claims 25-35.  Claims 15-35 are pending before the Office for review. 
(2)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 32 and 33 require the oxide semiconductor is doped with the first dopant material in an amount of 1%.  This limitation is unclear because the 1% is not associated with a unit of measurement.
Therefore, the claims are indefinite because their scope is unascertainable to one ordinarily skilled in the art.
Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 depends from claim 17 and further requires depositing 49 layers of ZnO, a layer of Ga2O3, and a layer of In2O3.  It’s unclear if these layers are the oxide semiconductor, first dopant and second dopant or if these layers are in addition to the oxide semiconductor, first dopant and second dopant.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 requires the oxide semiconductor is doped with the first dopant material in an amount of 1% and the second material in an amount of 1%.  This limitation is unclear because the 1% is not associated with a unit of measurement.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
(3)
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. IEEE Electron Device Letters, Vol. 39, No. 5, May 2018, Pages 688-691.
	With respect to claims 15, 16 and 18, Cho teaches a method for doping an oxide semiconductor material (amorphous indium gallium zinc oxide) comprising depositing a plurality of atomic layers of an oxide semiconductor (In-O) on a substrate, depositing one atomic layer of a first dopant material (Ga-O) on the plurality of atomic layers of the oxide semiconductor to dope the oxide semiconductor and depositing one atomic layer of a second dopant material (Zn-O) on the one atomic layer of the first dopant material, wherein each of the layers is deposited via atomic layer deposition.  Abstract and Sec. II Experimental Procedure.  Cho specifically teaches several sequential steps of the deposition are repeated, meaning a plurality of layers of the oxide semiconductor are deposited on the substrate.  Sec. II Experimental Procedure.  
Examiner also notes for the record the method is not limited to one atomic layer of dopant material.  The broadest reasonable interpretation of the claimed invention allows for multiple dopant layers due to the use of “comprises” as the transitional phrase.  MPEP 2111.03.
Examiner further notes for the record, the sequential deposition process allows for a layer arrangement meeting the requirements of the claimed invention because the claimed invention is not explicitly limited to a specific stack arrangement.
(4)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17 and 25-35 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. IEEE Electron Device Letters, Vol. 39, No. 5, May 2018, Pages 688-691 in view of Beck et al. (U.S. Publication No. 2012/0058576).
With respect to claim 17, Cho is explicitly silent as to whether one or more additional layers of oxide semiconductor are deposited on the one atomic layer of the second dopant material.
However, Beck, which deals with atomic layer deposition, teaches in ALD the growth of material layers consists of repeating exposure to a precursor and purging of the reaction chamber before introducing additional precursors followed by additional purges.  Paragraph 10.  Beck teaches film thickness depends on the number of reaction cycles.  Paragraph 9.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Cho such that the one or more additional atomic layers of the oxide semiconductor are deposited on the one atomic layer of the second dopant material because Beck teaches the film thickness depends on the number of reaction cycles, meaning one ordinarily skilled in the art at a time before the effective filing date of the claimed invention would repeat the sequential deposition process to increase the film thickness.  Furthermore, although Beck teaches a deposition sequence having two precursors, one ordinarily skilled in the art at a time before the effective filing date of the claimed invention would understand incorporating additional precursors can be done with the use of additional purging steps.
With respect to claims 25, 26, 27, 30 and 34, Cho and Beck, as combined above, teach an ALD method for forming an amorphous oxide semiconductor material of indium gallium zinc oxide, wherein In-O, Ga-O and Zn-O are deposited in sequence on a substrate with repetition of each step to obtain a material with a desired thickness.  Abstract and Sec. II Experimental Procedure and Beck, Paragraph 9.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that each deposition step could be repeated 49 times to obtain a material with a thickness level corresponding to 49 deposition steps for each precursor.  This is consistent with Cho’s disclosure in view of Beck, as explained above and meets the requirements of the claimed invention which only requires a minimum layer amount and does not specify a specific layer arrangement.
Furthermore, with respect to the designation of each material as the oxide semiconductor or a dopant, Examiner notes this specific combination of Cho and Beck, as explained above, deposits each material in equal amounts, meaning the designation is arbitrary and either can be the oxide semiconductor or dopant within the scope of the claimed invention.
With respect to claims 28, 29 and 31, Cho and Beck, as combined above, teach an ALD method for forming an amorphous oxide semiconductor material of indium gallium zinc oxide, wherein In-O, Ga-O and Zn-O are deposited in sequence on a substrate with repetition of each step to obtain a material with a desired thickness.  Abstract and Sec. II Experimental Procedure and Beck, Paragraph 9.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that each deposition step could be repeated 98 times to obtain a material with a thickness level corresponding to 98 deposition steps for each precursor.  This is consistent with Cho’s disclosure in view of Beck, as explained above and meets the requirements of the claimed invention which only requires a minimum layer amount and does not specify a specific layer arrangement.
Furthermore, with respect to the designation of each material as the oxide semiconductor or a dopant, Examiner notes this specific combination of Cho and Beck, as explained above, deposits each material in equal amounts, meaning the designation is arbitrary and either can be the oxide semiconductor or dopant within the scope of the claimed invention.
With respect to claims 32, 33 and 35, Cho and Beck, as combined above, are explicitly silent as to whether the first and/or second dopant material is present in an amount of 1%.
However, Cho does teach ALD allows for control over the composition of the resulting thin film.  Sec. I Introduction.  Cho teaches the combination of Ga, In and Zn oxides in the film influence the mobility, threshold voltage, off-state drain current and or bias stress instability of the film.  Sec. I Introduction.  
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify the composition of the film to obtain different amounts of dopant to vary the properties of the obtained oxide film. 
(5)
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. IEEE Electron Device Letters, Vol. 39, No. 5, May 2018, Pages 688-691 in view of Beck et al. (U.S. Publication No. 2012/0058576) and Ahn et al. (U.S. Publication No. 2007/0158765).
With respect to claims 19 and 20, Cho teaches the ALD deposition method comprises indium, gallium and zinc oxide precursors that react with the surface to deposit the oxide layers but is silent as to the composition of the precursors.
However, Beck teaches diethyl zinc and cyclopentadienyl indium are effective precursors for zinc and indium, respectively, in an ALD method.  Paragraph 23.
Additionally, Ahn, which deals with ALD of gallium lanthanide oxide films, teaches trimethyl gallium is an effective precursor for gallium in ALD methods.  Paragraph 42.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Cho with Beck and Ahn is the simple substitution of one known element for another to obtain predictable results.  Each reference teaches an ALD method.  Cho teaches an ALD method wherein indium, zinc and gallium oxides are obtained from their respective precursors.  Beck and Ahn teach DEZ, TMG and InCp are effective precursors for zinc, gallium and indium, respectively, in an ALD method.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention use these materials for the precursors in Cho’s ALD method because Beck and Ahn teach them to be effective for this purpose, meaning the modification has a reasonable expectation of success.
Furthermore, regarding the specific stoichiometric ratios of the deposited oxides, Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).  In this case, because modified Cho’s method teaches using the required precursors, the oxides obtain from said precursors would be the same given that Cho also teaches the recited method.
With respect to claim 21, Cho teaches the ALD method comprises an O3 purge to prevent precursor and reactant mixing, which is an oxidant pulse following each pulse of precursor within the scope of the claimed invention.   Sec. II Experimental Procedure.

(6)
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. IEEE Electron Device Letters, Vol. 39, No. 5, May 2018, Pages 688-691 in view of Beck et al. (U.S. Publication No. 2012/0058576) and Ahn et al. (U.S. Publication No. 2007/0158765), as applied to claims 19-21 above, and further in view of Chen et al. (U.S. Publication No. 2012/0199935).
With respect to claim 22, modified Cho is explicitly silent as to whether the oxidant comprises plasma-assisted oxygen.
However, Chen, which deals with atomic layer deposition processes, teaches plasma-enhanced ALD comprises uses oxygen molecules that are ionized to form oxygen ions as the oxidant, which is interpreted to be plasma-assisted oxygen within the scope of the claimed invention.  Paragraph 31.  Chen teaches this approach is associated with improved film quality, among other benefits.  Paragraph 31.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to utilize plasma-assisted oxygen in Cho’s method because Chen teaches doing so is associated with improved film quality, among other benefits.
(7)
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. IEEE Electron Device Letters, Vol. 39, No. 5, May 2018, Pages 688-691 in view of Beck et al. (U.S. Publication No. 2012/0058576) and Ahn et al. (U.S. Publication No. 2007/0158765), as applied to claims 19-21 above, and further in view of Tsai et al. (U.S. Publication No. 2011/0076513).
With respect to claim 23, Cho is explicitly silent as to whether an N2 purge occurs between each precursor and oxidant pulse.
However, Tsai, which deals with atomic layer deposition methods, teaches a method wherein a precursor is introduced into the chamber, the chamber is then purged with nitrogen gas, the chamber is then flushed with oxidant and purged again with nitrogen gas, at which point the precursor would then be re-introduced into the chamber for additional deposition thickness.  Paragraphs 33 and 35.  Accordingly, Tsai teaches a nitrogen gas purge occurs between each precursor and oxidant pulse.  Paragraphs 33 and 35.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Cho with Tsai is the use of a known technique to improve a similar method in the same way.  Both Cho and Tsai teach atomic layer deposition methods.  Tsai teaches a nitrogen gas purge occurs between each precursor and oxidant pulse.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to similarly modify Cho’s method to include such a purge because Tsai teaches it is an effective step in an ALD method, meaning the modification has a reasonable expectation of success.
(8)
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. IEEE Electron Device Letters, Vol. 39, No. 5, May 2018, Pages 688-691 in view of Chang et al. (U.S. Publication No. 2014/0203322) and Tsai et al. (U.S. Publication No. 2011/0076513).
With respect to claim 24, Cho teaches the deposition temperature is 250 ⁰C (Sec. II. Experimental Procedure) but is explicitly silent as to the deposition pressure and whether the method is conducted in a vacuum chamber.
However, Chang, which deals with ALD methods of similar transparent conductive oxide films, teaches a deposition pressure of 0.2 torr, which is about 0.22 torr, is suitable for the ALD method of obtain a gallium-doped zinc oxide film.  Paragraph 18.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Cho and Chang is the use of a known technique to improve a similar method in the same way.  Cho and Chang both teach ALD methods for similar materials, wherein Cho’s method additionally utilizes indium precursor.  Chang teaches 0.2 torr is an effective deposition pressure.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to utilize Chang’s deposition pressure in Cho’s method because Chang teaches it to be an effective pressure, meaning the modification has a reasonable expectation of success.
Additionally, regarding whether the method is conducted in a vacuum chamber, Tsai teaches performing the method in a vacuum chamber allows for vacuum-pumping the reaction chamber to facilitate purging.  Paragraph 33.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to perform the method in a vacuum chamber because Tsai teaches performing the method in a vacuum chamber allows for vacuum-pumping the reaction chamber to facilitate purging.  
(9)
Response to Arguments
	Applicant’s arguments are not persuasive.  Applicant argues Cho’s disclosure of alternative stacking is distinct from the requirements of the claimed invention.  Applicant’s argument is not persuasive because it misunderstands the breadth of the claimed invention.  The claimed invention does not require a specific deposition order.  The claimed invention is satisfied if one dopant layer is deposited on two oxide layers, wherein the oxide layers can be separated by other deposited materials.  This disclosure is taught by Cho.  Furthermore, Cho and Beck, as combined above, similarly satisfy the requirements of the claimed invention when repeated 49 or 98 times based on the desired film thickness.
	Applicant’s remaining arguments are premised on Cho’s alleged deficiencies.  Cho is not deficient, as explained above.  Therefore, the remaining arguments are similarly not persuasive.
(10)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759